ARCHER & GREINER, P.C.
1211 Avenue of the Americas, Suite 2750
New York, New York 10036
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
         hbreakstone@archerlaw.com

Counsel for Street Level LLC,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                        Chapter 11

STREET LEVEL LLC,                                             Case No. 20-12464 (JLG)

                          Debtor.

----------------------------------------------------------x

                                 DEBTOR’S MOTION FOR AN
                             ORDER DISMISSING CHAPTER 11 CASE

TO THE HONORABLE JAMES L. GARRITY JR.,
UNITED STATES BANKRUPTCY JUDGE:

         STREET LEVEL LLC, debtor and debtor-in-possession (the “Debtor”), by its counsel,

Archer & Greiner, P.C., hereby moves this Court for entry of an order, substantially in the form

attached as Exhibit 1 (the “Proposed Order”), dismissing the Debtor’s chapter 11 case pursuant

to section 1112(b) or 305(a) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 1017(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as set

forth below. In support of this Motion, the Debtor respectfully represents as follows:

                                     PRELIMINARY STATEMENT

         1.      Since its inception in 2008, the Debtor has leased and operated a premier event

venue in New York City named “Hudson Mercantile” (the “Venue”), located at located at 500
West 36th Street (a/k/a 465 Tenth Avenue), New York, New York 10018 (the “Building”). The

Venue is a collection of three unique indoor and outdoor event spaces, consisting of a ground floor

gallery space, a sixth floor large studio space and a rooftop.

        2.       The Debtor sought protection under chapter 11 of the Bankruptcy Code in order to

address several issues; one key issue was to account for the uncertainty presented by the State

Court Litigation, where the developer of the adjacent property seeks physical access to the

Building where the Venue is located, and especially to the rooftop, in such a way which threatened

to preclude the Debtor’s use of its rooftop for events and to imperil its make-or-break rooftop event

market. The parties have conducted intense negotiations and have agreed to a protocol for

construction such as to minimize interference with the Debtor’s premises, taking into account the

practical realities of the construction project, to the satisfaction of the Debtor and all the parties to

the dispute. Now that the State Court Litigation1 has been resolved in such a way that the Debtor

can bear the Debtor seeks to dismiss this chapter 11 case.

                                         RELIEF REQUESTED

        3.       By this motion, the Debtor seeks an order of the Court dismissing the Debtor’s case

pursuant to section 1112(b) or 305(a) of the Bankruptcy Code and Bankruptcy Rule 1017(a).

                                             BACKGROUND

        4.       On October 19, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The

Debtor continues to operate and manage its business as debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

        5.       No trustee, examiner or committee has been appointed in this case.


1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Lift Stay Motion
(defined below).

                                                       2
        6.     Further information regarding the Debtor’s business operations, capital and debt

structure, and the events leading to this chapter 11 case, is set forth in the Declaration Pursuant to

Local Bankruptcy Rule 1007-2 [Docket No. 5], dated October 19, 2020, which is adopted herein.

        7.     On October 19, 2020, the Debtor filed the Debtor's Motion for an Order Relieving

Automatic Stay to the Extent Necessary to Permit Continuation of State Court Litigation [Docket

No. 6] (the “Lift Stay Motion”). This motion sought relief from the automatic stay to the extent

necessary to allow the State Court Litigation to continue until resolution but not enforcement in

any way that would impair the Debtor’s rights and interests as lessee of the Building.

        8.     On October 19, 2020, the Debtor filed the Debtor's Motion for Entry of Interim and

Final Orders Authorizing Debtor to (i) Continue Use of Existing Cash Management System; and

(ii) Obtain Post-Petition Unsecured Financing by Continuing Ordinary Course Intercompany

Transactions [Docket No. 7]. This motion sought authorization to allow the Debtor to continue to

continue certain inter-company transactions with its sister company in the ordinary course of

business.

        9.     On November 17, 2020, 451 Tenth Avenue LLC filed its Objection to Debtor’s

Motion for an Order Relieving Automatic Stay to the Extent Necessary to Permit Continuation of

State Court Litigation [Docket No. 21]. Attached thereto is an order from the State Court (the

“State Court Order”) that provides that the State Court Litigation is “resolved as moot since the

parties have settled this proceeding.”

               JURISDICTION, VENUE AND STATUTORY PREDICATES

        10.    This Court has jurisdiction herein pursuant to 28 U.S.C. §§ 157(b)(2)(A) and 1334.

        11.    Venue of this case and this Motion is proper in this district pursuant to 28 U.S.C. §

1408.



                                                  3
       12.     The statutory predicates for the relief sought herein are section 305(a) or 1112(b)

of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 1017, 2002 and 9013.

                                       BASIS FOR RELIEF

       13.     Section 1112(b) of the Bankruptcy Code provides, in relevant part:

                       [O]n request of a party in interest, and after notice and a
                       hearing, absent unusual circumstances specifically identified
                       by the court that establish that the requested…dismissal is
                       not in the best interests of creditors and the estate, the court
                       shall…dismiss a case…if the movant establishes cause.

       14.     Section 1112(b)(4) enumerates sixteen examples of “cause.” These enumerated

examples of “cause,” however, are not exhaustive and the court is free to find other cause for

dismissal under equitable grounds. See C-TC 9th Avenue Partnership v. Norton Company (In re

C-TC 9th Avenue Partnership), 113 F.3d 1304, 1311 (2d Cir. 1997) (“It is important to note that

this list is illustrative, not exhaustive.”); In re Syndicom Corporation, 268 B.R. 26, 48 (Bankr.

S.D.N.Y. 2001) (“It is well established, consistent with the plain meaning of [section 1112(b)],

that the circumstances following the ‘including’ in each statutory provision are not exclusive.”).

       15.     Here, “cause” within the meaning of section 1112(b) exists because there is a “risk

of substantial or continuing loss to or diminution of the estate.” As a result of an agreement

between all parties, the State Court Litigation has been resolved by the State Court Order, and the

Debtor now has clarity with regard to the risks presented by the State Court Litigation. Therefore,

rather than pay the attendant costs of the bankruptcy case the Debtor seeks dismissal in order to

allow the agreement to be implemented quickly and construction to go forward pursuant to the

agreed terms on an expedited basis.

       16.     Further, “cause” within the meaning of section 1112(b) exists because dismissal is

in the best interest of all parties and no party will be prejudiced by the dismissal.



                                                  4
       17.     The Debtor believes dismissal is now in its best interest since the State Court

Litigation has been resolved. Such resolution has alleviated a key threat to its business and

provided the Debtor with the necessary clarity to plan for and continue its future operations.

       18.     Without the uncertainty of the State Court Litigation the Debtor can sufficiently

operate its business and organize its finances such that the chapter 11 case is not necessary.

Accordingly there is no longer a continuing bankruptcy purpose for the Debtor’s chapter 11 case.

       19.     Upon dismissal, all creditors’ claims and interests shall remain as they were pre-

petition. The Debtor has no secured creditors. There is approximately $690,000 of unsecured

claims total. Of the unsecured claims, approximately $450,000 is owed to the Debtor’s landlord

and a combined $91,000 is owed to the Debtor’s sister company or principal, all the entities are

parties to the settlement agreement. Additionally, there have been two claims filed in the case on

account of approximately $3,600 in tax claims. Therefore, no creditors will be prejudiced by the

dismissal of this chapter 11 case.

       20.     Alternatively, section 305(a) of the Bankruptcy Code permits the dismissal of a

chapter 11 case at any time if the interests of the debtor would be better served by dismissal.

“[S]ection 305 is reserved for those rare occasions when both the creditors generally and the debtor

itself are better served by dismissal or suspension.” 2 Collier on Bankruptcy ¶305.01[1] (Alan N.

Resnick & Henry J. Sommer eds., 15th ed. rev.).

       21.     Dismissal under Section 305(a) requires that both creditors and debtors benefit from

the dismissal, rather than applying a simple balancing test to determine whether dismissal is

appropriate. See In re Globao Comunicacoes e Participacoes S.A., 317 B.R. 235, 255 (Bankr.

S.D.N.Y. 2004).




                                                 5
          22.      Courts generally consider seven factors in determining whether to dismiss under

section 305(a)(1) of the Bankruptcy Code:

                   (1) the economy and efficiency of administration; (2) whether
                   another forum is available to protect the interests of the parties; (3)
                   whether federal proceedings are necessary to reach a just and
                   equitable solution; (4) whether there is an alternative means of
                   achieving an equitable distribution of assets; (5) whether the debtor
                   and creditors can do an out-of-court work out; (6) whether a non-
                   federal insolvency proceeding is far advanced; and (7) the purpose
                   for which the bankruptcy jurisdiction has been sought.

In re RCM Global Long Term Capital Appreciation Fund, Ltd., 200 B.R. 514, 525

(Bankr.S.D.N.Y. 1996).

          23.      Here, economy and efficiency favor dismissal as the Debtor’s case is still in its

infancy and the State Court Litigation has been dismissed by the State Court Order. All parties

have reached an agreement that will allow the business to continue to operate during construction

on an agreed protocol without the additional layer of uncertainty at issue in the State Court

Litigation.

          24.      For the reasons previously set forth herein, dismissal is not only in the interest of

the Debtor, but in the interests of the creditors.

          25.      All accrued and unpaid fees due by the Debtor to the Office of the United States

Trustee through dismissal of the case would be promptly paid.

                                                 CONCLUSION

          26.      For the above reasons, the Debtor submits that there is sufficient cause to dismiss

the case.2

          27.      No previous request for the relief sought herein has been made to this or any other

court.


2
    To the extent the case is to be dismissed the Lift Stay Motion would be withdrawn as moot.

                                                          6
       WHEREFORE, the Debtor respectfully requests that the Court enter an order

substantially in the form of the Proposed Order submitted herewith, (i) dismissing the Debtor’s

chapter 11 case and (ii) granting the Debtor such other and further relief as this Court may deem

just and proper.

Dated: New York, New York                   ARCHER & GREINER, P.C.
       November 19, 2020

                                            By:    s/ Allen G. Kadish
                                                Allen G. Kadish
                                                Harrison H.D. Breakstone
                                            1211 Avenue of the Americas, Suite 2750
                                            New York, New York 10036
                                            Tel: (212) 682-4940
                                            Email: akadish@archerlaw.com
                                                   hbreakstone@archerlaw.com

                                            Counsel for Street Level LLC,
                                            Debtor and Debtor-in-Possession




                                               7
